FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ENGILBERTO VENEGAS-                               No. 11-72682
MAGALLON,
                                                  Agency No. A088-737-577
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Engilberto Venegas-Magallon, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order denying his application for cancellation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and

deny in part the petition for review.

      We lack jurisdiction to review the BIA’s discretionary good moral character

determination. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Lopez-Castellanos v.

Gonzales, 437 F.3d 848, 854 (9th Cir. 2006) (no jurisdiction to review agency’s

discretionary good moral character determinations).

      Venegas-Magallon fails to raise any argument in the opening brief with

respect to his motion to remand. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument in the opening brief are

deemed abandoned).

      In light of our disposition, we do not reach Venegas-Magallon’s remaining

contentions.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                  11-72682